DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/4/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
References in the Specification not found on an IDS:
US 5024756, US 5100554, EP 0658352, US 6702774 (page 19 lines 25-26)
US 7896831 (page 21 line 6)
US 4468219 (page 25 line 8)

Claim Objections
Claims 25, 42, 44-45, and 47 are objected to because of the following informalities:  
-Claim 25, line 15: please correct “the fluid” to “the blood”
-Claim 42, line 4: please correct “the flow rate of blood” to “a flow rate of blood”
-Claim 42, line 5: please correct “the flow rate of treatment fluid” to “a flow rate of treatment fluid”
-Claim 42, line 7: please correct “the ranges” to “the first, second, third, or fourth ranges”
-Claim 44, line 1: please correct “The control unit” to “The control device”
-Claim 45, line 1: please correct “The control unit” to “The control device”
-Claim 47, line 13: please correct “the fluid” to “the blood”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “A control device for a blood treatment machine, comprising: an extracorporeal blood flow circuit…and a treatment fluid flow circuit…said control device being configured to…” is unclear.  Specifically, it appears that the control device, not the blood treatment machine, comprises the extracorporeal blood flow circuit and the treatment fluid flow circuit.  However, the Examiner interprets that the blood treatment machine, not the control device, is intended to comprise the extracorporeal blood flow circuit and the treatment fluid flow circuit.  For examination purposes, the Examiner interprets that the blood treatment machine comprises the extracorporeal blood flow circuit and the treatment fluid flow circuit.
Claims 26-46 are rejected due to their dependency on rejected claim 25.
Claim 32 recites the limitation "a second warning signal" in line 2.  However, there is no prior recitation of “a first warning signal” in claims 25, 31, or 32.  It is unclear whether there is supposed to be a first warning signal in claims 25, 31, or 32.  For examination purposes, the Examiner interprets that “a second warning signal” in claim 32 should read “a warning signal”.
Claim 37 recites the limitation "the control signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the control signal is or where it comes from.  For examination purposes, the Examiner interprets that “the control signal” in claim 37 should read “a control signal” or “a control signal emitted from the control device”.
	Claims 38-40 are rejected due to their dependency on rejected claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-34 and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bene et al. (US 2013/0338560 A1) in view of Haecker et al. (US 2013/0026098 A1).
Regarding claim 25, Bene discloses a control device (control unit 85) for a blood treatment machine (Fig. 2), comprising: 
	an extracorporeal blood flow circuit (extracorporeal blood circuit 7) with first (arterial needle 5a) and second (venous needle 6a) access devices for connection to upstream and downstream portions, respectively, of a vascular access of a patient (see Fig. 1, par. [0066]-[0067]) and having a blood pump (blood pump 8) operable to generate a flow of blood in the extracorporeal blood flow circuit (extracorporeal blood circuit 7) from one of the first (arterial needle 5a) and second (venous needle 6a) access devices through a blood compartment (blood chamber 12) of a dialyzer (dialyzer 
	a treatment fluid flow circuit (circuit with dialysis fluid chamber 13, see Fig. 2) configured to generate a flow of treatment fluid (dialysis fluid) through a treatment fluid compartment (dialysis fluid chamber 13) of the dialyzer (dialyzer 11) (see par. [0074]), said treatment fluid compartment (dialysis fluid chamber 24) being separated from the blood compartment (blood chamber 12) by a semi-permeable membrane (semi-permeable membrane 14) (see par. [0071]),
	said control device (control unit 85) being configured to, during a connection test:
		cause the blood treatment machine (Fig. 2) to switch between a first operating state (normal configuration) in which the blood pump (blood pump 8) is operated in a default direction to pump the blood from the first access device (arterial needle 5a) through the blood compartment (blood chamber 12) of the dialyzer (dialyzer 11) to the second access device (venous needle 6a) (see par. [0072]), and a second operating state (reversed configuration) in which the blood pump (blood pump 8) is operated in a reverse direction to pump the fluid from the second access device (venous needle 6a) through the blood compartment (blood chamber 12) of the dialyzer (dialyzer 11) to the first access device (arterial needle 5a) (see par. [0072]),
		acquire an output signal of at least one sensor (conductivity cells 20-23) in the blood treatment machine (Fig. 2) (see par. [0084] and [0086]),
		compute, based on the output signal (see par. [0084] and [0086]), an efficiency change parameter that represents a change in in-vivo clearance of the blood treatment machine (Fig. 2) during the switch of the blood treatment machine (Fig. 2) 
		evaluate the efficiency change parameter to determine if the first (normal configuration) or second (reversed configuration) operating state involves a fault condition comprising a reversed access device configuration, in which the first (arterial needle 5a) and second (venous needle 6a) access devices are connected to downstream and upstream portions, respectively, of the vascular access (see par. [0113]).
	However, Bene fails to explicitly state that the control unit also evaluates to determine if the first or second operating state involves a dual fault condition which also comprises a co-current dialyzer configuration, in which the flow of blood through the blood compartment and the flow of treatment fluid through the treatment fluid compartment are in a common direction of the semi-permeable membrane.
	Haecker teaches a control device (computing and evaluation unit 40) for a blood treatment machine (Fig. 1) comprising evaluating for a fault condition comprising a co-current dialyzer configuration, in which the flow of blood through the blood compartment (blood chamber 3) and the flow of treatment fluid through the treatment fluid compartment (dialyzing fluid chamber 4) are in a common direction along the semi-permeable membrane (semi-permeable membrane 2) (see par. [0035] and [0053]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Bene to further evaluate for a co-current dialyzer configuration as taught by Haecker such that the control device evaluates for a dual-fault condition in order to further ensure 

	Regarding claim 26, modified Bene teaches the control device of claim 25 substantially as claimed.  Bene further teaches the control device (control unit 85) being configured to generate a first warning signal (alert signal) indicating that the blood treatment machine (Fig. 2) has fails the connection test, if the first operating state (normal configuration) is determined to involve the dual fault condition (see par. [0113]).

	Regarding claim 27, modified Bene teaches the control device of claim 25 substantially as claimed.  Bene further teaches that the control device (control unit 85) is configured to, if the first operating state is determined to involve the dual fault condition (see par. [0113]), instruct the operator to change a connection of the treatment fluid flow circuit (circuit with dialysis fluid chamber 13, see Fig. 2) or the extracorporeal blood flow circuit (extracorporeal blood circuit 7) to the dialyzer (dialyzer 11), and change a connection of the first (arterial needle 5a) and second (venous needle 6a) access devices to the vascular access (see par. [0113]).
	However, modified Bene fails to state that the control device is operatively associated with an interface device configured to output instructions for the operator of the blood machine, the control device operating the interface device.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of modified Bene to further communicate with an interface device as taught by Haecker in order to display alarms and error messages for the operator which include an indication of the cause of the error (see Haecker par. [0050]).

	Regarding claim 28, modified Bene teaches the control device of claim 25 substantially as claimed.  However, modified Bene fails to explicitly state the control device is configured to generate a confirmation signal indicating that the blood treatment machine has passed the connection test, if the second operating state is determined to involve the dual fault condition.
	Haecker teaches a control device (control unit 30, see Fig. 1) which is configured to generate a confirmation signal (ascertaining a correct connection) indicating that the blood treatment machine (see Fig. 1) has passed the connection test, if the second operating state is determined to involve the dual fault condition (see par. [0049], correct connection is confirmed if the connections are reversed and the parameter is less than a preset threshold). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of 

	Regarding claim 29, modified Bene teaches the control device of claim 25 substantially as claimed.  However, modified Bene fails to explicitly state the control device is configured to selectively enable the blood treatment machine to perform a blood treatment session, if the second operating state is determined to involve the dual fault condition.
	Haecker teaches a control device (control unit 30, see Fig. 1) which is configured to selectively enable the blood treatment machine (Fig. 1) to perform a blood treatment session, if the second operating state is determined to involve the dual fault condition (see par. [0049], correct connection is confirmed if the connections are reversed and the parameter is less than a preset threshold).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of modified Bene allow blood treatment if the dual fault condition is determined in the second operating state as taught by Haecker in order to treat the blood once it is confirmed that the connections of the blood treatment machine are proper (see Haecker par. [0049]).

	Regarding claim 30, modified Bene teaches the control device of claim 25 substantially as claimed.  Bene further teaches that the control device (control unit 85) is 
However, modified Bene fails to state the control device configured to compare the efficiency change parameter to a third range indicating the co-current dialyzer configuration and not the reversed access device configuration in the first operating state.
Haecker teaches a control device (control unit 30, Fig. 1) configured to compare the efficiency change parameter to a third range (preset threshold) indicating the co-current dialyzer condition (incorrect connection of the extracorporeal blood flow circuit and treatment fluid flow circuit causing flow through the dialyzer in the same direction, see par. [0035]) and not the reversed access device configuration in the first operating state (see par. [0049]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of modified Bene to further compare the parameter to a third range as taught by Haecker in order to ascertain a correct connection of the treatment fluid circuit (see Haecker par. [0049]).

Regarding claim 31, modified Bene teaches the control device of claim 25 substantially as claimed.  Bene further teaches that the control device (control unit 85) is configured to evaluate the efficiency change parameter to determine if the first (normal configuration) or second (reversed configuration) operating states involve a respective single fault condition comprising the reversed access device configuration (see par. [0113]) (note: only one of “the co-current dialyzer configuration” or “the reversed access device configuration” is required by the claim).

	Regarding claim 32, modified Bene teaches the control device of claim 31 substantially as claimed.  Bene further teaches that the control device (control unit 85) is configured to generate a second warning signal (alert signal) for an operator of the blood treatment machine (see Fig. 2), if the first (normal configuration) and second (reversed configuration) operating states are determined to involve the single fault condition (see par. [0113]).

	Regarding claim 33, modified Bene teaches the control device of claim 31 substantially as claimed.  Bene further teaches that the control device (control unit 85) is configured to, if the first (normal configuration) and second (reversed configuration) operating states are determined to involve the single fault condition, instruct the operator to check connections of the treatment fluid flow circuit (circuit with dialysis fluid chamber 13, see Fig. 2) and the extracorporeal blood flow circuit (extracorporeal blood circuit 7) to the dialyzer (dialyzer 11) and a connection of the first (arterial needle 5a) 

	Regarding claim 34, modified Bene teaches the control device of claim 31 substantially as claimed.  Bene further teaches that the control device (control unit 85) is further configured to compare the efficiency change parameter to a first range indicating the dual fault condition in the first operating state (normal configuration) (see par. [0120], threshold relating to normal configuration), a second range indicating the dual fault condition in the second operating state (reversed configuration) (see par. [0120], threshold relating to normal configuration).
	However, modified Bene fails to state a third range indicating the single fault condition in each of the first and second operating states.
	Haecker teaches a control device (control unit 30, see Fig. 1) configured to compare the efficiency change parameter to a third range (preset threshold) indicating the single fault condition (co-current dialyzer condition) in each of the first and second operating states (see par. [0049]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of modified Bene to further compare the parameter to a third range as taught by Haecker in order to ascertain a correct connection of the treatment fluid circuit (see Haecker par. [0049]).

Regarding claim 42, modified Bene teaches the control device of claim 30 substantially as claimed.  Bene further teaches that the control device (control unit 85) is configured to obtain status values (flow rates) defining the flow rate of blood through the blood compartment (blood chamber 12) of the dialyzer (dialyzer 11) during the first (normal configuration) and second (reversed configuration) operating states (see par. [0100]), and determine at least one of the ranges (see par. [0120]) as a function of the status values (see par. [0100]) (note: only one of: “an estimate cardiac output of the patient”, “an estimated blood flow rate in the vascular access of the patient”, “a mass transfer area coefficient of the dialyzer”, “the flow rate of blood through the blood compartment of the dialyzer during the first and second operating states”, or “the flow of treatment fluid through the treatment fluid compartment of the dialyzer during the first and second operating states” is required by the claim as this limitation is written in the alternative).

Regarding claim 43, modified Bene teaches the control device of claim 25 substantially as claimed.  Bene further teaches that the output signal represents a physical and/or chemical property of the treatment fluid measured by the at least one sensor (conductivity cells 20-23) downstream or upstream of the dialyzer (dialyzer 11) in the treatment fluid flow circuit (circuit with dialysis fluid chamber 13, see Fig. 2) (see par. [0076], [0084], and [0086]).

Regarding claim 44, modified Bene teaches the control unit of claim 25 substantially as claimed.  Bene further teaches that the output signal represents a 

Regarding claim 45, modified Bene teaches the control unit of claim 25 substantially as claimed.  Bene further teaches that said at least one sensor (conductivity cells 20-23) includes a conductivity sensor (see par. [0074], [0076], and [0084]) (note: only one of “a concentration sensor”, “a temperature sensor”, “a conductivity sensor”, “an optical absorbance sensor”, “a polarimetry sensor”, or “a density sensor” are required by the claim).

	Regarding claim 46, modified Bene teaches a blood treatment machine (Fig. 2) comprising the control device (control unit 85) according to claim 25 (see claim 25 rejection above).

Regarding claim 47, Bene discloses a method of performing a connection test of a blood treatment machine (Fig. 2) comprising an extracorporeal blood flow circuit (extracorporeal blood circuit 7) with first (arterial needle 5a) and second (venous needle 6a) access devices for connection to upstream and downstream portions of a vascular access of a patient (see Fig. 1, par. [0066]-[0067]) and having a blood pump (blood pump 8) operable to generate a flow of blood in the extracorporeal blood flow circuit 
switching the blood treatment machine (Fig. 2) between a first operating state (normal configuration) in which the blood pump (blood pump 8) is operated in a default direction to pump the blood from the first access device (arterial needle 5a) through the blood compartment (blood chamber 12) of the dialyzer (dialyzer 11) to the second access device (venous needle 6a) (see par. [0072]), and a second operating state (reversed configuration) in which the blood pump (blood pump 8) is operated in a reverse direction to pump the fluid from the second access device (venous needle 6a) through the blood compartment (blood chamber 12) of the dialyzer (dialyzer 11) to the first access device (arterial needle 5a) (see par. [0072]),
	computing, based on an output signal of at least one sensor (conductivity cells 20-23) in the blood treatment machine (Fig. 2, see par. [0084] and [0086]), an efficiency change parameter that represents a change in in-vivo clearance of the blood treatment 
	evaluating the efficiency change parameter to determine if the first (normal configuration) or second (reversed configuration) operating state involves a fault condition comprising a reversed access device configuration, in which the first (arterial needle 5a) and second (venous needle 6a) access devices are connected to downstream and upstream portions, respectively, of the vascular access (see par. [0113]).
	However, Bene fails to explicitly state that the method also evaluates to determine if the first or second operating state involves a dual fault condition which also comprises a co-current dialyzer configuration, in which the flow of blood through the blood compartment and the flow of treatment fluid through the treatment fluid compartment are in a common direction of the semi-permeable membrane.
	Haecker teaches a method comprising evaluating for a fault condition comprising a co-current dialyzer configuration, in which the flow of blood through the blood compartment (blood chamber 3) and the flow of treatment fluid through the treatment fluid compartment (dialyzing fluid chamber 4) are in a common direction along the semi-permeable membrane (semi-permeable membrane 2) (see par. [0035] and [0053]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bene to further evaluate for a co-current dialyzer configuration as taught by Haecker such that the method evaluates for a dual-fault condition in order to further ensure that the treatment fluid flow circuit is connected to the extracorporeal blood flow circuit properly 

	Regarding claim 48, modified Bene teaches a computer-readable medium comprising computer instructions which, when executed by a processor (processor of control unit 85), cause the processor (processor of control unit 85) to perform the method of claim 47 (see claim 47 rejection above).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bene et al. (US 2013/0338560 A1) in view of Haecker et al. (US 2013/0026098 A1), as applied to claim 34 above, further in view of Szamosfalvi et al. (US 2008/0015487 A1).
Regarding claim 35, modified Bene teaches the control device of claim 34 substantially as claimed.  Bene further teaches a fourth range (above the threshold of par. [0128]) defined between the first (see par. [0120]) and third (see modifications to claim 34 in view of Haecker above) ranges, and a fifth range (below the threshold of par. [0128]) defined between the second (see par. [0120]) and third ranges (see modifications to claim 34 in view of Haecker above).
However, modified Bene fails to state wherein the control device is further configured to, if the efficiency change parameter falls within the fourth or fifth ranges, instruct the operator to indicate a mass transfer area coefficient of the dialyzer.
	Szamosfalvi teaches a control unit (control program, see par. [0094], Fig. 2) configured to, if the efficiency change parameter (conductivity) falls within the fourth or 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of modified Bene to instruct the operator to indicate a mass transfer area coefficient as taught by Szamosfalvi in order to produce a standardized measure of the semi-permeable membrane performance (see Szamosfalvi par. [0701]).

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bene et al. (US 2013/0338560 A1) in view of Haecker et al. (US 2013/0026098 A1), as applied to claim 25 above, further in view of Witt et al. (US 2014/0199193 A1).
Regarding claim 36, modified Bene teaches the control device of claim 25 substantially as claimed.  However, modified Bene fails to state that the control device is further configured to obtain dedicated test settings for the blood pump and the treatment fluid flow circuit and apply the dedicated test settings for controlling the blood pump and the treatment fluid flow circuit during the first and second operating states.
	Wilt teaches a control device (see Fig. 81) configured to obtain dedicated test settings (specific flow rates) for the blood pump (pump in blood flow circuit) and the treatment fluid flow circuit (dialysate circuit) and apply the dedicated test settings for controlling the blood pump (pump in blood flow circuit) and the treatment fluid flow circuit (dialysate circuit) during the first and second operating states (see par. [0735]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of 

	Regarding claim 37, modified Bene teaches the control device of claim 36 substantially as claimed.  Witt further teaches that the control device (see Fig. 81) is configured to apply the dedicated connection test settings to cause the blood pump (pump in blood flow circuit), by the control signal, to generate a fixed and predetermined flow rate of blood through the dialyzer during the first and second operating states (see par. [0735]), and to cause the treatment fluid flow circuit (dialysate circuit), by a further control signal, to generate a fixed and predetermined flow rate of treatment fluid through the dialyzer during the first and second operating states (see par. [0735]).

	Regarding claim 38, modified Bene teaches the control device of claim 37 substantially as claimed.  Witt further teaches that the predefined flow rate of blood is in the approximate range of 200 to 300 ml/min (see Witt par. [0735]).

	Regarding claim 39, modified Bene teaches the control device of claim 37 substantially as claimed.  Witt further teaches that the predefined flow rate of treatment fluid is in the approximate range of 200 to 400 ml/min (see Witt par. [0735]).

	Regarding claim 40, modified Bene teaches the control device of claim 37 substantially as claimed.  Bene further teaches that the control device (control unit 85) is .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Bene et al. (US 2013/0338560 A1) in view of Haecker et al. (US 2013/0026098 A1), as applied to claim 25 above, further in view of Sternby (US 2006/0116624 A1).
Regarding claim 41, modified Bene teaches the control device of claim 25 substantially as claimed.  However, modified Bene fails to state the control device is configured to compute the efficiency change parameter to represent a ratio of the in-vivo clearance of the blood treatment machine in the first and second operating states.
	Sternby teaches a control device (apparatus 210, see Fig. 2) which is configured to compute the efficiency change parameter to represent a ratio of the in-vivo clearance (whole body clearance ratio) of the blood treatment machine (see Fig. 2) in the first and second operating states (see par. [0017]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of modified Bene to compute the in-vivo clearance as taught by Sternby in order to adequately measure the actual usefulness of the dialysis procedure (see Sternby par. [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.